Opinions of the United
1998 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-11-1998

Deane v. Pocono Med Ctr
Precedential or Non-Precedential:

Docket 96-7174




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_1998

Recommended Citation
"Deane v. Pocono Med Ctr" (1998). 1998 Decisions. Paper 102.
http://digitalcommons.law.villanova.edu/thirdcircuit_1998/102


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 1998 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed May 11, 1998

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 96-7174

STACY L. DEANE,
       Appellant

v.

POCONO MEDICAL CENTER

Appeal from the United States District Court
for the Middle District of Pennsylvania
(D.C. Civ. Action No. 94-1139)

Argued: January 31, 1997

Before: BECKER and ROTH, Circuit Judges, and BARRY,
District Judge.*

Reargued En Banc: January 29, 1998
Before: SLOVITER, Chief Judge, BECKER,** STAPLETON,
MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD,
ALITO, ROTH, LEWIS*** McKEE, and RENDELL,
Circuit Judges.

(Filed: May 11, 1998)



_________________________________________________________________
* Honorable Maryanne Trump Barry, United States District Judge for
the District of New Jersey, sitting by designation.

** Honorable Edward R. Becker, United States Circuit Judge for the
Third Circuit, assumed Chief Judge status on February 1, 1998.

*** Judge Lewis heard argument in this matter but was unable to clear
the opinion due to illness.
ORDER AMENDING OPINION

The opinion filed in the above case on April 15, 1998 is
hereby amended as follows:

The following attorneys shall be added to the list of
counsel:

       LORRIE McKINLEY, ESQUIRE
       McKinley and Vonier
       1333 Race Street
       Philadelphia, PA 19107

       Attorney for PhilaPOSH, PA AFL-CIO,
       PA Protection and Advocacy, Inc.,
       PA Federation of Injured Workers -
       Amicus Curiae

       THOMAS EARLE, ESQUIRE
       Disabilities Law Project
       801 Arch Street, 6th Floor
       Philadelphia, PA 19107

       Attorney for PA Protection and
       Advocacy, Inc. - Amicus Curiae

       C. GREGORY STEWART, ESQUIRE
       General Counsel
       J. RAY TERRY, JR., ESQUIRE
       Deputy General Counsel
       GWENDOLYN YOUNG REAMS,
        ESQUIRE
       Associate General Counsel
       LORRAINE C. DAVIS, ESQUIRE
       Assistant General Counsel
       ROBERT J. GREGORY, ESQUIRE
       Attorney
       Equal Employment Opportunity
        Commission
       1801 L Street, NW
       Washington, DC 20507

                                  2
       Attorneys for the Equal Employment
       Opportunity Commission - Amicus
       Curiae

       By the Court,

       /s/ Edward R. Becker

       Chief Judge

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                               3